        Case 2:19-cv-00078-AC Document 38 Filed 01/07/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT FOR THE
9                              EASTERN DISTRICT OF CALIFORNIA
10

11

12

13    SARDALIYEV                                   CONSENT ORDER

14       Plaintiff(s)

15                        v.                       Case No.:   2:19-cv-00078 JAM AC (PS)

16    CASIM, ET AL.

17       Defendant(s)

18

19            Each of the parties has agreed to an assignment of the above-captioned case to
20   a United States Magistrate Judge for trial. See ECF No. 37. See also 28 U.S.C. §
21   636(a)(5) and (c). According to E.D. Cal. LR. 305, both the district court judge assigned
22   to the case and the magistrate judge must approve the reference to the magistrate
23   judge.
24

25            The undersigned has reviewed the file herein and recommends that the above-
26   captioned case be reassigned and referred to the magistrate judge for all further
27   proceedings and entry of final judgment.
28
                                                  1
        Case 2:19-cv-00078-AC Document 38 Filed 01/07/21 Page 2 of 2


1          IT IS HEREBY ORDERED that any hearing dates currently set before the
2    undersigned are VACATED.
3

4          IT IS FURTHER ORDERED that the Clerk of the Court reassign this case to the
5    Honorable, Magistrate Judge Allison Claire. The parties shall please take note that all
6    documents hereafter filed with the Clerk of the Court shall bear case number:
7    2:19-cv-00078 AC (PS).
8

9

10   Dated: January 6, 2021                   /s/ John A. Mendez
11                                            THE HONORABLE JOHN A. MENDEZ
12                                            UNITED STATES DISTRICT COURT JUDGE
13

14

15         Having also reviewed the file, I accept reference of this case for all further
16   proceedings and entry of final judgment.
17

18

19   Dated: January 6, 2021
20

21                                            THE HONORABLE ALLISON CLAIRE
22                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                   2
